Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-15 are pending. Claim 14 is withdrawn. Claims 1-13 and 15 are examined below. 

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 1/6/2021 is acknowledged.
This application is in condition for allowance except for the presence of claim 14 directed to a device non-elected without traverse.  Accordingly, claim 14 has been cancelled.

Allowable Subject Matter
Claims 1-13 and 15 are allowed.

Two references listed in the IDS are discussed below. The examiner found the two references to be the most pertinent. Below this discussion is the text of the original NOA, which is considered to remain relevant and is not impacted by the IDS submitted.
Specifically, Bayram et al. (US 2015/0084074) and Ditrakopoulos et al. (US 2014/0342127) each describe graphene as a release layer for a semiconductor device from a 

Original Text of NOA
The prior art, of which Zahler et al. (US 2006/0021565) and Rupp et al. (US 2017/0018614) are examples, do not disclose the accumulative limitations of the independent claims. Specifically, Zhaler discloses a method of fabricating a photovoltaic (PV) device, the method comprising: forming a release layer comprising a two-dimensional (2D) material (i.e. forms a GaAS layer on a Ge substrate and fomring a light ion, i.e. hydrogen and/or helium, implantation separation layer) on a first substrate having a first lattice constant (Ge Substrate); epitaxially growing a first PV layer on the release layer using the first substrate as a seed (i.e. matching lattice GaInP and GaAs (reverse grown)), the first PV layer having a second lattice constant substantially equal to the first lattice constant of the first substrate; removing the first PV layer from the release layer (by cleaning down to an etch stop) (see paragraphs [0050]-[0072]). 
Specifically not disclosed is epitaxially growing a second PV layer on the release layer. The deposits a stressor layer onto the PV layer and removes the PV layer from the 2D release layer (i.e. Graphene), wherein the release layer remains with the growth substrate and is able to be used in a repeat fashion. 
2 (see paragraph [0059]-[0062]). Again, Rudd does not disclose using the graphene on the growth layer for growing a second semiconductor layer on the previously used graphene layer.

Similarly, Kim et al. inventor in common, Layer-Resolved Graphene Transfer via Engineered Strain Layers (cited in IDS submitted 1/6/2021), published in 2013, therefore considered prior art, discloses graphene as a release layer, but does not disclose reuse of the graphene layer for semiconductor deposition.

Kim (WO 2017/044577, listed in IDS dated 5/1/2020; also published as US 2018/0197736)), which is assigned to the same assignee and shares the single inventor as the instant application, is not considered prior art nor is it eligible as a double patent as the subject matter of the claims are sufficiently distinguished. 

Claim 14 is not eligible for rejoinder as it is a device with a product by process limitation. A product by process limitation is given weight to the extent that the process defines structure. The product of Zahler is indistinguishable structurally from the claimed process of the independent claims. The reuse of a 2D release layer does not depart structure.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAYNE L. MERSHON
Primary Examiner
Art Unit 1721